Citation Nr: 1341008	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1995 until June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran maintains that service connection is warranted for back disability because he has had ongoing back problems since service.  In support, he reports that the disability is due to heavy lifting required with the performance of his job during service.  Service treatment records show the Veteran was treated for lower back strain twice while in service.  These treatments occurred in December 1995 and January 1998. 

The Board observes that the Veteran was provided a VA examination in July 2010.  The examiner diagnosed chronic muscular low back pain and opined that the Veteran's back pain is less likely as not caused by, or a result of, specific lifting over use episodes that he suffered while in the military.  The examiner noted he does have a significant amount of deconditioning, as evidenced by his admission that he cannot walk 1/2 mile without having significant fatigue and he has findings on history consistent with this as well.  

The Board notes that the VA examiner did not provide a sufficient rationale for his negative nexus opinion.  The examiner does not provide a reason why he finds the Veteran's back pain unlikely to be related to service.  Accordingly, the Board finds that the VA examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Subsequent to the VA examination, the Veteran submitted additional evidence in support of his claim.  In his notice of disagreement dated September 2010, the Veteran stated his recurring thoracolumbar back problem has and continues to be an ongoing issue since his discharge from active service.  Subsequent to the VA examination, the Veteran also submitted private treatment records dated May 2010, which include a diagnosis of lumbar sprain/ strain, subluxation (lumbar), and radiculitis (lumbar).  The private treatment records also include an x-ray analysis report dated May 2010 revealing moderate osteoarthritis of L4 and L5.  These x-ray findings are inconsistent with the July 2010 VA examination documenting x-rays of the lumbar spine as normal.  Accordingly, the VA examiner did not consider the diagnosis of arthritis in his report of examination.

Further, the Board observes that the Veteran received additional private treatment for this condition.  Specifically, at the July 2010 VA examination, the Veteran reported he treated with a chiropractor one time per week.  Although the RO requested the Veteran's private treatment records from Chiropractic Memphis, only one private treatment record, dated May 2010, has been associated with the claims file.  Moreover, the Veteran may have received additional treatment in the intervening time.  Therefore, on remand, the Veteran should be given the opportunity to identify any providers who have treated him for his low back condition.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

For these reasons, it is necessary to obtain a new medical opinion that addresses whether the Veteran's low back disability is related to or had its onset in service.  In rendering such opinion, the examiner must specifically consider the Veteran's lay statement that his back problem has continued since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The examiner must also consider the Veteran's private treatment records dated May 2010 diagnosing lumbar sprain/ strain, subluxation (lumbar), and radiculitis (lumbar), and moderate osteoarthritis.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his low back disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and physically or electronically associate them with the claims file.  This should specifically include any records of the Veteran's treatment by Dr. Jayne Gibson.  Any negative response should be in writing and associated with the claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service lower back symptoms as well as any medical evidence addressing whether his back disability is related to or had its onset in service.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

3. After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination.  The claims folder should be made available and reviewed by the examiner and all necessary tests, including an x-ray, should be conducted.  

The examiner must opine as to whether it is at least as likely as not that the Veteran's low back disability was related to or had its onset in service, to specifically include his lower back strains in service in December 1995 and January 1998.

In offering this opinion, the examiner must acknowledge and discuss the Veteran's report as to the onset of the disability.  If arthritis is diagnosed, the examiner must specifically comment on the Veteran's statement that his back condition has continued since service.

All opinions expressed should be accompanied by supporting rationale in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

4. Then readjudicate the appeal.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

